Filed 6/10/15 P. v. Collins CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E061964

v.                                                                       (Super.Ct.No. FSB043611)

LARRY KAMAL COLLINS,                                                     OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. (Retired judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         Jeanine G. Strong, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant Larry Kamal Collins appeals after the trial court denied

his petition for resentencing under Penal Code1 section 1170.126, known as the Three

Strikes Reform Act of 2012 (Prop. 36, as approved by voters, Gen. Elec. (Nov. 6, 2012)).

Defendant filed notice of appeal on September 23, 2014. We affirm.

                               PROCEDURAL BACKGROUND

         Defendant was charged by amended information with two felony counts of

criminal threats (§ 422, counts 1-2), and two misdemeanor counts of making annoying

telephone calls (§ 653m, subd. (a), counts 3-4). It was also alleged that defendant had

two prior strike convictions (§§ 1170.12, subdS. (a)-(d), 667, subds. (b)-(i)) and two prior

serious felony convictions (§ 667, subd. (a)(1)). A jury found defendant guilty of one

count of attempted criminal threats, a lesser included offense of count 2 (§§ 664/422) and

one count of making annoying telephone calls (§ 653m, subd. (a), count 4). Defendant

admitted the two prior strike convictions and the prior serious felony convictions.

         At the sentencing hearing on July 9, 2007, defendant brought a motion under

People v. Superior Court (Romero) (1996) 13 Cal. 4th 497, and a motion to reduce the

conviction on count 2 to a misdemeanor. The court denied both motions. The court then

sentenced defendant to a total of term of 35 years to life, with credit for time served. The

sentence consisted of 25 years to life on the attempted criminal threats conviction, plus

five years on each of the two prior serious felony enhancements. The court sentenced


         1   All further statutory references will be to the Penal Code, unless otherwise
noted.



                                                2
defendant to serve a concurrent 365 days in county jail on count 4, with credit for time

served of 365 days.

       On May 28, 2014, defendant filed a petition for resentencing under section

1170.126. The court denied the petition since defendant’s current conviction for

attempted criminal threats (§§ 664/422) was a serious felony, which made him ineligible

for resentencing. (§ 1170.126, subd. (e)(1).)

       On September 23, 2014, defendant filed a notice of appeal. We affirm.

                                       ANALYSIS

       This court appointed counsel to represent defendant on appeal. Counsel has filed a

brief under the authority of People v. Wende (1979) 25 Cal. 3d 436 and Anders v.

California (1967) 386 U.S. 738, setting forth a statement of the case, a brief statement of

the facts, and identifying the following potential arguable issue: whether the court

properly determined that defendant was ineligible for resentencing under the Three

Strikes Reform Act.

       Defendant was offered an opportunity to file a personal supplemental brief, which

he has not done.

       Under People v. Kelly (2006) 40 Cal. 4th 106, we have conducted an independent

review of the record and find no arguable issues.




                                             3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                               HOLLENHORST
                                                             J.


We concur:


RAMIREZ
                    P. J.


CODRINGTON
                       J.




                                      4